Citation Nr: 1640219	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-41 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in June 1998, January 2002 to November 2002, and March 2003 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is associated with the electronic claims file.

This case was most recently remanded by the Board in February 2014 for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

The issues of entitlement to an increased rating for residuals of right shoulder injury and entitlement to service connection for asthma and gastroesophageal reflux disease were raised by an August 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in conjunction with the decision below.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A migraine headaches disability has not been shown to be related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board remanded this matter in February 2014, specifically instructing the AOJ to provide the Veteran with notice in regard to the issues of entitlement to service connection as secondary to the service-connected PTSD, obtain outstanding treatment records, afford the Veteran a VA examination, and to readjudicate the claim.  Subsequently, the Veteran was provided proper notice in February 2014, additional VA records were associated with the electronic record, the Veteran was afforded a VA examination in April 2014, and the claim was readjudicated.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



Duties to Notify and Assist

In correspondence dated in September 2008, prior to the November 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
 § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As noted above, the Veteran also received notice in regards to the issue of entitlement to service connection as secondary to the service-connected PTSD in February 2014.  Although the February 2014 letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted.  Consequently, the failure to provide earlier notice is no more than harmless error.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service and post-service treatment records have been secured.

The Board notes that a VA examination was obtained for the Veteran's claim in April 2014.  Review of this examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  With respect to the August 2013 hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran asserts, and testified before the undersigned, that his migraine headache disability is etiologically related to service and that, alternatively, his disability is secondary to his service-connected PTSD.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2015).

In this case, a migraine headache disability is not a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA treatment records confirm diagnoses of headache, unspecified.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran claims that his headache disability is secondary to his service-connected PTSD.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current migraine headache disability and service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In response to the Board's February 2014 remand, the Veteran was afforded a VA examination in April 2014 in which the examiner opined that it would be only with resort to mere speculation to opine whether or not the Veteran's current migraine headaches were caused or aggravated to any degree by his military service, PTSD, or the treatment thereof.  The examiner stated that the service treatment record was silent for any significant chronic headache condition symptoms, treatments, or diagnoses, including the separation examination in September 2003 on which the Veteran checked "no" to any headache problem.  The examiner stated that there was no current objective evidence that the Veteran's current migraine headaches were caused or aggravated to any degree by his military service.  The examiner also stated that although PTSD does include some headache symptoms, and the medications can cause headache as a side effect in some small percentage of individuals, the current medical literature did not support a cause and effect relationship between PTSD and its medications and the development of any chronic headache condition such as migraine.  The examiner stated that there was no current objective evidence that the Veteran's current headache condition was caused or aggravated to any degree by his PTSD or its treating medications.

In this case, as to the issue of the etiology of the Veteran's migraine headaches, the Board finds that the April 2014 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination and interview of the Veteran, and rationale was provided.  The examiner stated that there was no current objective evidence that the Veteran's current migraine headaches were caused or aggravated to any degree by his military service, and there was no current objective evidence that the Veteran's current headache condition was caused or aggravated to any degree by his PTSD or its treating medications.

The Board acknowledges that the VA examiner prefaced his opinion by stating that it would be only with resort to mere speculation to opine whether or not the Veteran's current migraine headaches were related in way to service, and generally such a statement could require an explanation as to why such was the case.  This opinion is distinguishable in that despite such an introduction, the VA examiner curiously went on to provide a conclusive opinion. The Board finds that the VA examiner made it clear that it was his opinion that the migraine headaches were not related to service or to the service-connected PTSD.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that he has migraine headaches due to service or due to his service-connected PTSD.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his migraine headaches.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current migraine headaches were etiologically related to service or to his PTSD are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board gives credence and weight to the VA examiner's opinion as it was rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles.  Therefore a nexus between service and the Veteran's migraine headaches, or alternatively his service-connected PTSD, cannot be established, and the claims fail on Hickson element (3). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for migraine headaches is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim regarding service connection for hypertension is decided. 

In response to the Board's February 2014 remand, the Veteran was afforded a VA examination in April 2014 in which the examiner stated, in pertinent part, that although PTSD does contribute to temporary elevations of blood pressure (and medications such as Bupropion may be associated with hypertensive episodes as a side effect in some small percentage of individuals) the current medical literature does not support a cause and effect relationship between PTSD and its medications and the development of any chronic hypertension condition; there is no current objective evidence that the Veteran's current headache condition is caused or aggravated to any degree by his PTSD or its treating medications. 

As the above-highlighted statement concerns the Veteran's headache disability, the Board finds that clarification is required from the April 2014 VA examiner as to whether the Veteran's hypertension is aggravated by his service-connected PTSD or its treating medications.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic record to the VA examiner who conducted the April 2014 VA examination for review.  If the April 2014 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to whether any hypertension present during the pendency of this appeal was aggravated (permanently worsened beyond the natural progression of the disorder) by his service-connected PTSD.

The rationale for all opinions expressed must be provided. 

2.  The AOJ should also undertake any other development it determines to be warranted.

3.  Then, the AOJ should adjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


